Per Curiam.

The jury waiver in paragraph “23” of the lease must be construed strictly (Caplan v. Goldman, 197 Misc. 404, affd. 278 App. Div. 807). So read, the waiver is confined to action brought to recover rent or damages under paragraph “ 23 ”. It does not incorporate or contemplate the tort action instituted by plaintiffs (Gach v. Kanelit Realty Corp., 106 N. Y. S. 2d 871; Rappoport v. Elmorton Holding Corp., 167 Misc. 82; Schaefer v. Ohland, 105 N: Y. S. 2d 935; Frohlich & Hager v. Amalgamated Props., 181 Misc. 127; Parise v. Seaman Trucking Co., 278 App. Div. 845).
The order should be reversed, with $10 costs, and motion denied.
Concur — Hofstadter, J. P., Aurelio and Tilzer, JJ.
Order reversed, etc.